     Case 18-33926-hdh7 Doc 249 Filed 03/18/20           Entered 03/18/20 10:45:47      Page 1 of 1




The following constitutes the ruling of the court and has the force and effect therein described.



Signed March 18, 2020
                                            United States Bankruptcy Judge
  ______________________________________________________________________



                               UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

      In re:                                             §
                                                         §
      Mansfield Boat and RV Storage, LLC,                §     Case No. 18-33926-hdh7
                                                         §
               Debtor.                                   §

               ORDER DENYING EMERGENCY MOTION TO CONTINUE HEARING

               On March 16, 2020, the Court held a hearing on its Order (I) Setting Hearing and (II)

     Ordering Larry Reynolds to Appear [Docket No. 239] (the “Show Cause Hearing”). That same

     day, Larry Reynolds filed his Emergency Motion to Continue Hearing [Docket No. 246] (the

     “Motion to Continue”). For the reasons stated by the Court on the record during the Show Cause

     Hearing, the Motion to Continue is denied.

               IT IS THEREFORE ORDERED that the Motion to Continue is DENIED.

                                            ###End of Order###
